ORDER
PER CURIAM.
Crawford Times (Movant) appeals from the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief (motion) after an evidentiary hearing. A jury found Movant guilty of one count of first-degree robbery, in violation of Section 569.0201, and one count of armed criminal action, in violation of Section 571.015. The trial court sentenced Movant to concurrent terms of 30 years on the robbery count and 10 years on the armed criminal action count. Movant appealed the judgment of his conviction and sentence, and this Court affirmed in State v. Times, 45 S.W.3d 485 (Mo.App. E.D.2001). Movant thereafter filed his pro se and amended motions, pursuant to Rule 29.15, alleging ineffective assistance of his trial counsel.
We have reviewed the briefs of the parties,, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no prec-edential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.